                         Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 1 of 15

                                                                                                                                    FILED
    AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                                                                              U.S. District Court


                                                 UNITED STATES DISTRICT COURT
                                                                                for the
                                                                                                                       Clerk, U.S. Di r'
                                                                         District of Kansas                            By_ ~---~ ~
In the Matter of the Search of:                                                              }
(Briefly describe the property to be searched or identify the
person by name and address)
                                                                                             }        CaseNo. J \ -          ~({)j- q~
                                                                                             }
The residence of Travis James MYERS located at 7415 West
                                                                                             }
Frazier Lane, Wichita, Kansas including any and all garages and
                                                                                             }
outbuildings located at the residence and any and all vehicles
parked at the residence ("SUBJECT PREMISES"). The SUBJECT
PREMISES is more fully described below and in Attachment A.
                                      APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of pe1jury that I have reason to believe that on the following person or property (identify the person or describe the property
    to be searched and give its location):
The residence of Travis James MYERS located at 7415 West Frazier Lane, Wichita, Kansas including any and
all garages and outbuildings located at the residence and any and all vehicles parked at the residence
("SUBJECT PREMISES"). The SUBJECT PREMISES is more fully described below and in Attachment A.
    located in the DISTRICT OF KANSAS, there is now concealed                               (identifythepersonordescribethepropertytobesei=ed):
                                                                        See Attachment 11 B 11


               The basis for the search under Fed. R. Crim. P. 41 (c) is                  (check one or more):

                   ✓ evidence of a crime;
                      ✓ contraband, fruits of crime, or other items illegally possessed;
                      ✓ prope11y designed for use, intended for use, or used in committing a crime;
                           a person to be a1Tested or a person who is unlawfully restrained.

               The search is related to a violation of:
                  Code Section                                                                   Offense Description
               26 USC 5861                                           Making and possessing unregistered destrnctive devices
               18 USC 922(g)( 1)                                     Felon in possession of firearm(s)

               The application is based on these facts :
                                                                                                      See Attached Affidavit
               ✓ Continued on the attached sheet.
                 Delayed notice of___days (give exact ending date if more than 30 days: _ _ _ _ _ _) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set fo1th on the attached sheet.


                                                                                       ;iZ£;7               ~                 gnatw,

                                                                                                          SA JASON E. FULLER, ATF
                                                                                                                 Printed name and title

    Sworn to before me and signed in my presence.


   Date:              June 24, 2021          e   :t '. ?c.Jf ,..r.


   City and state: Wichita, Kansas                                                      HONORABLE GWYNNE E. BIRZER, U.S. Magistrate Judge
                                                                                                                 Printed name and title
   Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 2 of 15




                                       AFFIDAVIT

         I, Jason E. Fuller, (here-in-after known as Affiant) being duly sworn, declare and

state:

         1.     Affiant has been employed as a Special Agent of the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) since September 2003. Affiant is currently

assigned to the Wichita Field Office in Wichita, KS. As a Special Agent with ATF, affiant

attended the Federal Law Enforcement Training Center's Criminal Investigator Training

Program and ATF Special Agent Basic Training. Prior to being employed by ATF, affiant

was employed by Illinois State University ("ISU"), Depatiment of Criminal Justice

Sciences. Prior to being employed by ISU, affiant was employed as a Special Agent by the

Iowa Department of Public Safety, Division of Narcotics Enforcement ("DNE"). As a

Special Agent with ATF and/or DNE, affiant has received training in arson, explosives,

firearms, tobacco, and drug trafficking investigations. As a Special Agent with ATF and/or

DNE, affiant has conducted and/or patiicipated in investigations involving arson,

explosives, firearms, controlled substances, contraband cigarette trafficking, mail fraud,

wire fraud, and money laundering. Affiant has worked undercover to obtain information

and evidence, utilized confidential infonnants to obtain information and evidence,

conducted interviews of suspects and witnesses, written and executed state and federal

search warrants, and written and executed state and federal arrest warrants. Affiant has

conducted and/or patiicipated in investigations resulting in the seizure of contraband,

currency, bank accounts, vehicles, and real estate properties. Affiant is an ATF Certified

Explosives Specialist (CES) candidate and has successfully completed the ATF CES Basic

training course, the A TF Advanced Explosives Demolition Techniques course, the ATF
   Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 3 of 15




Homemade Explosives course, the ATF Post Blast Investigations course, the Texas A&M

Engineering Extension Service's Advanced Ordnance Recognition for Law Enforcement

course, the International Society of Explosives Engineers Level One: Practical Blasting

Fundamentals course, and Oklahoma State University's Chemistry of Pyrotechnics

laboratory course. Affiant has a Bachelor of Science, Summa Cum Laude, degree and a

Master of Science degree in Criminal Justice Sciences from Illinois State University as

well as a graduate certificate in Explosives Technology from Missouri University of

Science and Technology.


                               PURPOSE OF AFFIDAVIT

       2.      This affidavit is made in support of a search warrant for the following

premises and vehicle:

               a.       The residence of Travis James MYERS located at 7415 West Frazier

Lane, Wichita, Kansas including any and all garages and outbuildings located at the

residence and any and all vehicles parked at the residence ("SUBJECT PREMISES"). The

SUBJECT PREMISES is more fully described below and in Attachment A.

               b.       A 2012 silver Chevrolet Impala LTZ bearing Kansas license plate

286JZL ("SUBJECT VEHICLE") registered to Travis James MYERS at 7415 West Frazier

Lane, Wichita, Kansas ("SUBJECT PREMISES"). The SUBJECT VEHICLE is more

fully described below and in Attachment A.

       3.      There is probable cause to believe that items constituting fruits,

instrumentalities, and evidence of the making and possession of an unregistered destructive

device in violation of 26 U.S.C. § 5861 and felon in possession of a firearm in violation of

Title 18 U.S.C. § 922(g)(l) will be found at the SUBJECT PREMISES and in the



                                             2
   Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 4 of 15




SUBJECT VEHICLE.             The items that constitute the aforementioned               fruits,

instrumentalities, and evidence of the aforementioned violations are more fully described

below and in Attachment B.

       4.      Because the purpose of this affidavit is to set fo1th only those facts necessary

to establish probable cause for the issuance of a search warrant, I have not described all of

the relevant facts and circumstances of which I am aware related to this investigation. This

affidavit does not purport to set forth all of my knowledge of, or investigation into, this

matter. The information in this affidavit is based on my personal knowledge of the facts of

this investigation, as well as oral or written communications with other law enforcement

personnel and investigators. The opinions which I have formed and the statements set forth

in this affidavit are based upon my training and experience as well as consultation with

other investigators and law enforcement personnel.

                             PREMISES TO BE SEARCHED

       5.      This affidavit is made in support of a search warrant to search the following

premises:

               a.     The residence of Travis James MYERS located at 7415 West Frazier

Lane, Wichita, Kansas, including any and all garages and outbuildings located at the

residence and any and all vehicles parked at the residence ("SUBJECT PREMISES"). The

SUBJECT PREMISES is described as a single-story house that is yellow-in-color with red-

in-color brick, tan-in-color trim, and a brown-in-color shingled roof. The SUBJECT

PREMISES is located on the south side of Frazier Lane in Wichita, KS. The numbers

"7415" are located on a post on the front porch of the SUBJECT PREMISES. The front

door of the SUBJECT PREMISES faces no1th.




                                             3
   Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 5 of 15




               b.      A 2012 silver Chevrolet Impala LTZ bearing Kansas license plate

286JZL ("SUBJECT VEHICLE") registered to Travis James MYERS at 7415 West Frazier

Lane, Wichita, Kansas ("SUBJECT PREMISES"). The SUBJECT VEHICLE is believed

to be a vehicle owned and used by Travis James MYERS.

                                  ITEMS TO BE SEIZED

        6.     The items to be seized from the SUBJECT PREMISES and SUBJECT

VEHICLE, which constitute the fruits, instrumentalities, and evidence of the making and

possession of an unregistered destructive device in violation of26 U.S.C. § 5861 and felon

in possession of a firearm in violation of Title 18 U.S.C. § 922(g)(l) include the following:

               a.      Assembled destructive devices;

               b.      Unassembled components of destructive devices including, but not

limited to, confinement containers, confinement enclosures, explosive fillers, fuses or other

means of initiation, tape and glue;

               c.      Tools commonly used in the manufacture of destructive devices

including, but not limited to, trays, punches, drills, drill bits, vices, wrenches,

cutting/fastening implements, pliers, side cutters, soldering irons, solder, circuit testers,

mixing bowls, glassware or other containers, spoons, funnels, or other mixing implements;

               d.      Literature pertaining to the assembly, manufacture and functioning

of explosive devices or materials, including, but not limited to, books, pamphlets,

drawings, sketches, diagrams, photographs, and photocopies;

               e.      Receipts showing the purchase of destructive devices, destructive

device componentry, explosive fillers, tools, or literature related to the manufacture or

possession of destructive devices;




                                             4
   Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 6 of 15




               f.      Photographs, films or recordings evidencing the purchase,

manufacturing, or possession of firearms, destructive devices, destructive device

componentry, chemicals, explosive fillers, tools, or literature related to the manufacture or

possession of destructive devices;

               g.      Indicia of occupancy, residency, and/or ownership of the SUBJECT

PREMISES to include, but not limited to, utility and telephone bills, cancelled envelopes,

registration documents, receipts, keys, rental agreements, mo1igage documents, grant

deeds, and insurance documents;

               h.      Indicia of ownership and use of SUBJECT VEHICLE to include,

but not limited to, registration documents, receipts, keys, and insurance documents.



                                     PROBABLE CAUSE

       7.      From speaking with agents, investigators, and other law enforcement

personnel involved in this investigation, from speaking with witnesses involved in this

investigation, and from my personal involvement in this investigation, affiant knows the

following:

               a.      On June 22, 2021, at approximately 3:29 a.m., the Wichita Police

Department (WPD) received a call for service regarding an apparent explosion that

occurred at 824 South Richmond A venue, Wichita, Kansas. WPD officers responded to

the scene. The WPD Bomb Squad was subsequently dispatched to respond to the scene.

Personnel with the WPD Bomb Squad contacted your affiant to respond as well, which he

did.




                                             5
   Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 7 of 15




                b.     Affiant responded to 824 South Richmond A venue, Wichita, Kansas

and met with responding officers.      The responding officers advised your affiant that

Matthew P. Fair was the owner of the residence located at 824 South Richmond Avenue,

Wichita, Kansas. The responding officers further informed your affiant that Dani K.

Vieyra was dating Matthew Fair and was at his residence during the early morning hours

when the incident occurred. Your affiant learned that Ms. Vieyra's vehicle was parked

under a carport attached to Fair's residence. The responding officers advised that an

apparent bomb (destructive device) had been placed on top of the trunk lid of Vieyra's

vehicle, which had exploded causing damage to her vehicle as well as the residence located

at 824 South Richmond Avenue, Wichita, Kansas and the adjacent residence located just

to the south at 826 South Richmond A venue, Wichita, Kansas.

               c.      Personnel with the WPD Bomb Squad as well as additional

personnel from ATF arrived at the scene. Personnel with the WPD Bomb Squad and ATF

conducted a post blast scene examination and collected evidence regarding the exploded

device.   Your affiant and Acting Resident Agent in Charge (ARAC) Kelly Etnier went

back later in the day to the scene of the incident and conducted a secondary scene

examination and collected one additional item of evidence. From the evidence collected

at the scene of the incident and from your affiant's training and experience, your affiant

believes that an improvised explosive device, that would likely be determined to be a

destructive device by ATP as that term is defined by Title 26 U.S.C. § 5845 had exploded.

Your affiant believes, based on the evidence that was collected, witness statements, other

evidence, and your affiant' straining and experience, that the device was likely hand placed,

consisted of a flashlight body as the containment body, was filled with an explosive filler,




                                             6
   Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 8 of 15




had pages of a phone book and black electrical tape as well as other components

incorporated as part of the suspected destructive device, and was initiated by some type of

initiating system; likely some type of hand lit fuse.   Affiant believes that the suspected

destructive device would likely have caused significant bodily injury to a person had he or

she been in close proximity to the suspected destructive device when it exploded.

               d.      Responding officers obtained video from a video surveillance

system located at a residence across the street and to the southwest of the residence where

the incident occuned. The aforementioned video showed what appeared to be a male

individual wearing a T-shirt and shorts walk from the south on Richmond Avenue north

toward the incident location and then out of view of the video surveillance system

beginning at approximately 3 :03 a.m. according to the time on video surveillance system.

From speaking with an occupant of the residence where the video surveillance video was

obtained it was learned that the video surveillance system was approximately 12 minutes

slow and, therefore, the actual time when the individual was first recorded on the video

surveillance system was actually approximately 3: 15 a.m. What appears to be the same

individual then appears again on the video surveillance system at approximately 3:06 a.m.

according to time stamp on the video, which would actually be approximately 3:18 a.m.,

running away from the direction of the incident and out of view of the video surveillance

system. It is believed that the suspected destructive device exploded at approximately 3: 18

a.m.

               e.     Your affiant, other investigators, and law enforcement personnel

spoke with Dani Vieyra who was the apparent target of the incident. Vieyra advised that

she had recently gone through a "messy" break up with Travis James MYERS. Vieyra




                                             7
   Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 9 of 15




stated that she did not know of anybody other than MYERS who would do something like

what had just occurred.      Vieyra stated that MYERS had a silver-in-color Impala

("SUBJECT VEHICLE"), a blue-in-color Toyota pickup truck, and a Harley Davidson

motorcycle. Vieyran advised that MYERS lived at 7415 West Frazier Lane, Wichita,

Kansas ("SUBJECT PREMISES"). Investigators showed Vieyra the video surveillance

obtained of the individual observed walking toward the residence where she was staying

the night and then running away from the location around the time the incident occurred.

Vieyra almost began to cry upon watching the video and then advised that, although she

could not be 100 percent certain because of the quality of the video, she believed it was

likely Travis James MYERS on the video based on how the individual in the video walked

and his movements.

               f.     Law enforcement personnel queried the WPD's Flock Safety

Camera System for vehicles registered to Travis James MYERS. The Flock Safety Camera

System is a network of cameras placed throughout the City of Wichita that photographs

and records vehicles as they pass by. This query found that the 2012 silver Chevrolet

Impala LTZ bearing Kansas license plate 286JZL ("SUBJECT VEHICLE") registered to

Travis James MYERS at 7415 West Frazier Lane, Wichita, Kansas ("SUBJECT

PREMISES") was observed and recorded in the vicinity of West Street and Taft Street in

Wichita, Kansas travelling no1ihbound on West Street at approximately 3 :20 a.m. A copy

of the photograph from Flock Safety Camera System of the SUBJECT VEHICLE is

included below as Exhibit # 1.




                                           8
  Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 10 of 15




                                       (Exhibit #1)

Your affiant drove between the incident location and the intersection of West Street and

Taft Street and found that it took approximately three (3) minutes using surface streets to

drive the approximately 1.3 miles.

               g.     On June 22, 2021 your affiant conducted surveillance of the

SUBJECT PREMISES.         Affiant observed the SUBJECT VEHICLE as well as other

vehicles registered to Travis James MYERS parked in the driveway of the SUBJECT

PREMISES. Affiant observed MYERS arrive at the residence and enter it. Affiant

observed MYERS place a full garbage bag in the garbage can located on the side of the

residence.



                                            9
  Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 11 of 15




               h.     On June 22, 2021, your affiant and ARAC Etnier spoke with Julie

Bradley who lives at 832 S. Richmond Street, Wichita, KS, which is several houses to the

south of the incident location. Ms. Bradley advised that she was on her front porch smoking

a cigarette just prior to the explosion. She observed a white male wearing brown or khaki

shorts, red shirt, and tennis shoes that were either black and white or blue and white run

past her residence. Ms. Bradley advised that she looked at his face. Ms. Bradley advised

that the individual ran to a car that was parked on the west side Richmond Street facing

south near the intersection of Richmond Street and McCormick Avenue. Ms. Bradley

advised that the individual got in the car as the explosion happened and then drove away

heading west on McCormick Avenue. Affiant asked Ms. Bradley what color the car was.

Ms. Bradley advised that it might have been red, but she was not ce1iain. Ms. Bradley

explained that the taillights came on as the individual got in the car. Affiant asked Ms.

Bradley if she thought she would be able to identify the individual. Ms. Bradley advised

that she thought she would be able to identify the individual. Affiant showed Ms. Bradley

a photograph of Travis James MYERS. Ms. Bradley advised that the MYERS looked

similar and was probably the individual she saw. ARAC Etnier asked Ms. Bradley how

ce1iain she was on a scale of one to ten and Ms. Bradley responded by saying "Seven."

               1.     Your affiant believes that the individual observed on the

aforementioned video has the same, general physical characteristics as Travis James

MYERS, including height, weight, and build.

              J.      Your affiant knows that Title 18 U.S.C. § 922(a)(3) defines the term

"firearm" and includes a destructive device within the definition of a "firearm." Title 18




                                           10
   Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 12 of 15




U.S.C. § 922(a)(4)(i) fmiher defines a "destructive device," in paii, as any explosive,

incendiary, or poison gas bomb.

               k.      Your affiant knows that Title 26 U.S.C. § 5845(a) defines the term

"firemm" and includes a destructive device within the definition of a "firearm." Title 26

U.S.C. § 5845(f) fmiher defines a "destructive device," in part, as any explosive,

incendiary, or poison gas bomb. Affiant knows that firearms, as defined in Title 26 of the

U.S.C., are required to be registered with ATF in the National Firearm Registration and

Transfer Record (NFRTR).

               I.      Your affiant is familiar with Travis James MYERS from previous

Federal investigations. Affiant knows that MYERS is a Federally convicted felon and is,

therefore, prohibited from possessing firearms, including destructive devices, and

explosives.

               m.      Your affiant knows that individuals who illegally manufacture and

possess destructive devices often store additional destructive devices, the components for

destructive devices, and other associated items in their homes or vehicles and that they

often construct the destructive devices in their homes. Affiant knows that these individuals

often maintain these items for long periods of time in their homes or vehicles.



                                     CONCLUSION

       8.      Based on the foregoing, I believe there is probable cause to believe that

items, which constitute the fruits, instrumentalities, and evidence of the making and

possession of an unregistered destructive device in violation of26 U.S.C. § 5861 and felon




                                            11
  Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 13 of 15




in possession of a firearm in violation of Title 18 U.S.C. § 922(g)(l) will be found at the

SUBJECT PREMISES and in the SUBJECT VEHICLE.




                                                    JASON E. FULLER
                                                     A TF Special Agent


Subscribed and sworn to before me this
the 24th day of June, 2021 .




                                           12
       Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 14 of 15




                                       ATTACHMENT A



The premises to be searched is described as follows:
The residence of Travis James MYERS located at 7415 West Frazier Lane, Wichita, Kansas,
including any and all garages and outbuildings located at the residence and any and all vehicles
parked at the residence ("SUBJECT PREMISES"). The SUBJECT PREMISES is described as a
single-story house that is yellow-in-color with red-in-color brick, tan-in-color trim, and a brown-
in-color shingled roof. The SUBJECT PREMISES is located on the south side of Frazier Lane in
Wichita, KS. The numbers "7415" are located on a post on the front porch of the SUBJECT
PREMISES. The front door of the SUBJECT PREMISES faces north.
      Case 6:21-mj-06103-GEB Document 1 Filed 06/24/21 Page 15 of 15




                                         ATTACHMENTB


The items to be seized are as follows:

                a.      Assembled destructive devices;
                 b.     Unassembled components of destructive devices including, but not limited
to, confinement containers, confinement enclosures, explosive fillers, fuses or other means of
initiation, tape and glue;
               c.       Tools commonly used in the manufacture of destructive devices including,
but not limited to, trays, punches, drills, drill bits, vices, wrenches, cutting/fastening implements,
pliers, side cutters, soldering irons, solder, circuit testers, mixing bowls, glassware or other
containers, spoons, funnels, or other mixing implements;
               d.     Literature pertaining to the assembly, manufacture and functioning of
explosive devices or materials, including, but not limited to, books, pamphlets, drawings, sketches,
diagrams, photographs, and photocopies;
               e.    Receipts showing the purchase of destructive devices, destructive device
componentry, explosive fillers, tools, or literature related to the manufacture or possession of
destructive devices;
                f.       Photographs, films or recordings evidencing the purchase, manufacturing,
or possession of firearms, destructive devices, destructive device componentry, chemicals,
explosive fillers, tools, or literature related to the manufacture or possession of destructive devices;
               g.     lndicia of occupancy, residency, and/or ownership of the SUBJECT
PREMISES to include, but not limited to, utility and telephone bills, cancelled envelopes,
registration documents, receipts, keys, rental agreements, mortgage documents, grant deeds, and
insurance documents;
                h.      Indicia of ownership and use of SUBJECT VEHICLE to include, but not
limited to, registration documents, receipts, keys, and insurance documents.
